             Case 2:20-cr-00032-JCC Document 11 Filed 02/26/20 Page 1 of 3




01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. MJ 20-088
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   CAMERON BRANDON SHEA,                )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Conspiracy to Mail Threatening Communications and Commit

15 Cyberstalking

16 Date of Detention Hearing:     February 26, 2020.

17          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

18 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

19 that no condition or combination of conditions which defendant can meet will reasonably assure

20 the appearance of defendant as required and the safety of other persons and the community.

21         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

22          1.     Defendant and three alleged co-conspirators are charged by Complaint with



     DETENTION ORDER
     PAGE -1
              Case 2:20-cr-00032-JCC Document 11 Filed 02/26/20 Page 2 of 3




01 threatening journalists and activists, particularly Jews and other minorities, with the intent to

02 cause fear of bodily harm, harass, intimidate and retaliate against unfavorable reporting.

03          2.     Defendant was not interviewed by Pretrial Services. Therefore, much of his

04 background information is unknown or unverified. Defendant does not contest detention at this

05 time. He was advised that a request to review a Detention Order requires new and material

06 evidence not reasonably available at this time.

07          3.     Defendant poses a risk of nonappearance based on lack of verified background

08 information. Defendant poses a risk of danger based on the nature and circumstances of the

09 offense.

10          4.     There does not appear to be any condition or combination of conditions that will

11 reasonably assure the defendant’s appearance at future Court hearings while addressing the

12 danger to other persons or the community.

13 It is therefore ORDERED:

14 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

15      General for confinement in a correction facility;

16 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

17 3. On order of the United States or on request of an attorney for the Government, the person

18      in charge of the corrections facility in which defendant is confined shall deliver the

19      defendant to a United States Marshal for the purpose of an appearance in connection with a

20      court proceeding; and

21 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

22      the defendant, to the United States Marshal, and to the United State Probation Services



     DETENTION ORDER
     PAGE -2
           Case 2:20-cr-00032-JCC Document 11 Filed 02/26/20 Page 3 of 3




01     Officer.

02        DATED this 26th day of February, 2020.

03

04                                                 A
                                                   Mary Alice Theiler
05                                                 United States Magistrate Judge

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
